[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff instituted this proceeding against Neri Sand Gravel, Inc. Count one of the complaint alleges that on or about September 24, 1997, the defendant opened an account with the CT Page 1639 plaintiff for the purpose of acquiring sand and trucking services. After the plaintiff provided such sand and services, the defendant only paid a portion of the debt owed to the plaintiff.
The plaintiff now moves for partial summary judgment as to the first count of the complaint. It has submitted a memorandum of law and supporting evidence which consists of the affidavit of an officer of the plaintiff, various invoices, the deposition testimony of the owner of the defendant, and two letters written by the defendant's attorney. This evidence indicates that the defendant has failed to pay the entire debt owed to the plaintiff.1
The defendant has failed to respond to the plaintiff's motion. "Although the party seeking summary judgment has the burden of showing the nonexistence of any material fact . . . a party opposing summary judgment must substantiate its adverse claim by showing that there is a genuine issue of material fact together with the evidence disclosing the existence of such an issue. . . ." (Internal quotation marks omitted.) Home Ins. Co.v. Aetna Life  Casualty Co., 235 Conn. 185, 202 (1995). This the defendant has failed to do.
The plaintiff's motion for summary judgment as to count one is, accordingly, granted.
___________________________ Moraghan, J.